DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/22 has been entered.
 	The response of 10/26/22 was received and considered.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly added limitation to independent claims 1, 13 and 17, “disassociated with users” is not described in the specification.  The dependent claims are rejected based on their dependence to the rejected parent claim. 

Response to Arguments
Applicant has amended the claims to include “disassociated with users”.  The examiner cannot find support in the specification for such an amendment.   However, the Thomas reference teaches wherein the plurality of servers are disassociated with users, in paragraph 0018, Figs. 5 and Fig. 7.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Venkata is not concerned with no user association, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. US 2017/0005856, in view of Jayanti Venkata et al, US 2016/0088021, and further in view of Ali et al., US 2017/0083165.

Regarding claim 1, Thomas discloses a computer-implemented method comprising:
receiving a request for processing from a plurality of servers (paragraph 0018: computing service resources may apply to specific types of resources (e.g. network devices, server computers, etc.); 
determining a priority for each server of the plurality of servers based on specified criteria (abstract:  a priority of the compliance operation or of the computing service, 0022: to prioritize compliance operations for services or policies with higher priority levels.), wherein the specified criteria includes at least compliance-check history (0065:  the system may review the record from the previous maintenance window, and prioritize the completion of any incomplete operations.);
wherein the plurality of servers are disassociated with users (pargarph 0018: computing service resources may apply to specific types of resources (e.g. network devices, server computers, etc.) and not to other resources).

Thomas lacks or does not expressly disclose sending a compliance-check notification including instructions.
However, Jayanti Venkata teaches; and sending, from a compliance server, a compliance-check notification to one or more servers of the plurality of servers (0064: device access management system 120 may send a remote device a notification about a non-compliance and one or more remedial actions.), the compliance-check notification including instructions for the one or more servers to perform a compliance check (0064: The notification may include an instruction that causes the remote device to automatically perform a remedial action.).
It would have been obvious to one of ordinary skill in the art to modify Thomas with Jayanti Venkata to include sending a compliance-check notification including instructions in order to automatically perform a remedial action, as taught by Jayanti Venkata, paragraph 0064.
Thomas lacks or does not expressly disclose a notification order.  
However, Ali teaches determining a notification order for the plurality of servers based on the priority (paragraph 0035-39: The prioritization module 120 can leverage the priority levels to determine the order for sending the notifications to the devices 108.), wherein the sending is in order of the notification order 0042: The presentation module 122 can send notifications to one or more devices 108. 0043: Table 3 below is a non-limiting example of a plurality of notifications arranged in a determined order for sending each of the notifications based at least in part on the prioritization policy and/or the presentation policy.).   It would have been obvious to one of ordinary skill in the art to modify Thomas with Ali to include a notification order in order to a prioritization policy, as taught by Ali, paragraph 0043. Regarding claim 2, Thomas as modified above, further discloses the method of claim 1, further comprising: determining whether each server belongs to one or more groups, and wherein the determining the notification order for the plurality of servers is based on whether each server belongs to the one or more groups (0007: resource policy and related requirements and rules, and one of the requirements and associated rules from a resource policy being matched to resources and groups of resources in a computing service hierarchy according to some examples.). Regarding claim 3, Thomas as modified above, further discloses the method of claim 2, further comprising: assigning a first server from the plurality of servers a first spot in the notification order; determining that the first server belongs to a first group from the one or more groups; and assigning each server of the first group the first spot in the notification order (0028: Each resource layer is in turn hierarchically defined. For example, the software applications layer is shown as being comprised of three groups, software groups A, B, and C.). Regarding claim 4, Thomas as modified above, further discloses the method of claim 3, wherein sending the notification to each server in the notification order comprises: sending a first notification to the first server and each server of the first group at a first time within a change window (0022: Such maintenance windows can be scheduled so as to comply with service level objectives for individual resources, where service level objectives include time limits within which compliance operations must be completed.). Regarding claim 5, Thomas as modified above, further discloses the method of claim 1, wherein the order of the notification order equals an order of the priority of each server (0024: a schedule for a maintenance window in which the compliance operation is to be performed, wherein the change of the schedule is based on the monitored change in the information technology system and on a priority of the compliance operation or of the computing service.). Regarding claim 6, Thomas as modified above, further discloses the method of claim 1, wherein the specified criteria comprises at least one of: usage statistics, risk level, history of compliance-checking, business criticality of a service, and changes to network bandwidth (0059:  the maintenance window scheduler 326 may collect statistics regarding compliance operation completion during maintenance windows, and dynamically adjust maintenance window scheduling responsive to compliance operation completion statistics). Regarding claim 7, Thomas as modified above, further discloses the method of claim 6, wherein a first group from one or more groups of the plurality of servers comprises servers from the plurality of servers with a same specified criteria (0063: Measurement service level objectives can apply to specific resources, groups of resources, or entire computing services.). Regarding claim 8, Thomas as modified above, further discloses the method of claim 6, wherein the first group comprises servers from the plurality of servers with at least similar usage statistics (fig. 4 and paragraph 0027-0028: Resources with similar properties are grouped into the same layer. ). Regarding claim 9, Thomas as modified above, further discloses the method of claim 8, wherein a second group from the one or more groups comprises a plurality of servers that host a same application (0028:  each group being divided up into multiple specific software applications 112. ). Regarding claim 10, Thomas as modified above, further discloses the method of claim 9, wherein determining whether each server belongs to one or more groups comprises: determining whether each server hosts an application; and determining whether other servers from the plurality of servers host a same application (0028: the software applications layer is therefore organized as a hierarchy, with software applications 112 being divided up into multiple groups, and each group being divided up into multiple specific software applications 112. In a similar manner, the resources in each of the other layers may be organized in a similar hierarchy.). Regarding claim 11, Thomas as modified above, further discloses the method of claim 1, wherein sending the notification to each server in the notification order comprises: sending the notification to a first one or more servers in a first spot of the notification order, wherein the notification includes instructions to perform a compliance-check; receiving, from the first one or more servers, results of the compliance-check; and in response to receiving the results, sending the notification to a second one or more servers in a second spot of the notification order (0058: Responsive to the results of the monitoring (e.g. in response to changes in the IT system), the maintenance window scheduler 326 may dynamically change the maintenance window schedule to increase or decrease maintenance window frequency, change maintenance window type, or alter the schedule of operations to be completed within a maintenance window type.). Regarding claim 12, Thomas as modified above, further discloses the method of claim 1, wherein the notification is not sent to at least one server from the plurality of servers within a first change window, further comprising: assigning a high priority to each server that did not receive the notification for a second change window (0061: schedule maintenance windows and compliance operations to ensure that operations related to relatively higher priority services or policies are completed before operations related to relatively lower priority services or policies. ). 
As per claims 13-20, this is a system and computer program product version of the claimed method discussed above in claim 1-12 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7586944 and US 20060080656.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/               Examiner, Art Unit 2434       
/KAMBIZ ZAND/               Supervisory Patent Examiner, Art Unit 2434